—In an action to recover damages for fraud, breach of contract, and legal malpractice, the defendant Jerome D. Brownstein appeals from an order of the Supreme Court, Queens County (Lane, J.), entered December 13, 1991, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are questions of fact which preclude the granting of summary judgment, including whether the appellant and the plaintiff had established an attorney-client relationship (see generally, Rudnitsky v Robbins, 191 AD2d 488; Bass & Ullman v Chanes, 185 AD2d 750; Gardner v Jacon, 148 AD2d 794; Mazzei v Pokorny, Schrenzel & Pokorny, 125 AD2d 374; cf., Sucese v Kirsch, 199 AD2d 718; McGlynn v Gurda, 184 AD2d 980). Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.